DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of U.S. Patent No. 10,484,870 in view of Binder et al. (U.S. Patent Application Publication 2004/0230535) and official notice.  Claim 1 of the instant application is parallel to claim 1 of the ‘870 patent with two additional limitations, the first of which is “wherein prompting for the user input comprises prompting a user of the mobile device to provide an input regarding the user approval of the data connection”.  Binder teaches prompting a user for data entry, in the context of inputting a PIN or other transactional information (paragraph 52).  Claim 1 of the instant application further recites “approving or rejecting . 
Claim 11 of the instant application is to claim 11 of the ‘870 patent just as claim 1 of the instant application is to claim 1 of the ‘870 patent, and claim 13 of the ‘870 patent is parallel to claim 6 of the ‘870 patent, so claim 11 is rejected for double patenting based on claims 11 and 13 of the ‘870 patent, in view of Binder and official notice, in 
Claim 16 of the instant application is to claim 16 of the ‘870 patent just as claim 1 of the instant application is to claim 1 of the ‘870 patent, and claim 18 of the ‘870 patent is parallel to claim 6 of the ‘870 patent, so claim 16 is rejected for double patenting based on claims 16 and 18 of the ‘870 patent, in view of Binder and official notice, in parallel to claim 1 of the ‘870 patent.  Claim 17 of the instant application is parallel to claim 17 of the ‘870 patent.  Claim 18 of the instant application is parallel to claim 18 of the ‘870 patent.  Claim 19 of the instant application is parallel to claim 19 of the ‘870 patent.  Claim 20 of the instant application is parallel to claim 20 of the ‘870 patent, although the exact wording is different. 

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of U.S. Patent No. 9,507,950 in view of Binder et al. (U.S. Patent Application Publication 2004/0230535) and official notice.  Claim 1 of the instant application is broader than claim 1 of the ‘950 patent in one respect (and being broader than what has been .
Claim 11 of the instant application is to claim 11 of the ‘950 patent just as claim 1 of the instant application is to claim 1 of the ‘950 patent, and claim 13 of the ‘870 patent is parallel to claim 6 of the ‘950 patent, so claim 11 is rejected for double patenting based on claims 11 and 13 of the ‘950 patent, in view of Binder and official notice, in parallel to claim 1 of the ‘950 patent.  Claim 12 of the instant application is parallel to claim 12 of the ‘950 patent.  Claim 13 of the instant application is parallel to claim 13 of the ‘950 patent, except for the additional limitation “wherein the user input comprises a password”; official notice is taken that passwords are well known, and the PIN of Binder (paragraph 52) can be considered a password.  Claim 14 of the instant application is parallel to claim 14 of the ‘950 patent.  Claim 15 of the instant application is parallel to claim 15 of the ‘950 patent, although the exact wording is different.
Claim 16 of the instant application is to claim 16 of the ‘950 patent essentially as claim 1 of the instant application is to claim 1 of the ‘870 patent (although the wording by which the apparatus or mobile device is recited differs in detail), and claim 18 of the ‘950 patent is parallel to claim 6 of the ‘950 patent, so claim 16 is rejected for double patenting based on claims 16 and 18 of the ‘950 patent, in view of Binder and official notice, in parallel to claim 1 of the ‘950 patent.  Claim 17 of the instant application is .

Claims 1, 2, 3, 4, 6, 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 8, 9, 13, 16, and 17 of U.S. Patent No. 8,447,696 in view of Binder et al. (U.S. Patent Application Publication 2004/0230535) and official notice.  Claim 1 of the instant application recites “receiving, by the mobile device” and “determining, by the mobile device”, whereas claim 1 of the ‘696 patent is not explicit that the receiving and determining are performed by the mobile device.  However, official notice is taken that it is well known for mobile devices (smart phones, laptops, etc.) to receive indications and make determinations.  Claim 1 of the instant application recites “wherein prompting for the user input comprises prompting a user of the mobile device to provide an input regarding the user approval of the data connection”.  Binder teaches prompting a user for data entry, in the context of inputting a PIN or other transactional information (paragraph 52).  Claim 1 of the instant application recites “approving or rejecting establishment of the data connection based on verification of the user input”.  Official notice is taken that it is well known to approve, authorize, or enable something if an input is verified, and not to do so if the input is not verified.  Claim 2 of the instant application recites that the user input comprises one of a password or other approval indicator; claim 13 of the ‘696 patent recites that the input is a password for the mobile device, and is thus narrower than claim 2.  As per claim 3 of .
Claims 11, 12, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 10, 13, and 16 of U.S. Patent No. 8,447,696 in view of Binder et al. (U.S. Patent Application Publication 2004/0230535) and official notice.  Claim 11 of the instant application recites “determining, by the .   
Claims 16, 17, 18, and 19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 10, 13, and 16 of U.S. Patent No. 8,447,696 in view of Binder et al. (U.S. Patent Application Publication 2004/0230535) and official notice.  Claim 16 of the instant application is in part parallel to claim 19 of the ‘696 patent, although phrased differently, in that claim 16 of the instant application recites a memory device, and recites a “processor” in place of a “processing unit”, a distinction with very little difference.  Official notice is taken that memory devices have long been well-known, and that it has also long been well-known to execute instructions stored in a memory.  Claim 16 of the instant application further recites “wherein prompting for the user input comprises prompting a user of the mobile device to provide an input regarding the user approval of the data connection”.  Binder teaches prompting a user for data entry, in the context of inputting a PIN or other transactional information (paragraph 52).  Claim 11 of the instant application recites .

 Allowable Subject Matter
Claims 1-10 are rejected for Double Patenting, but recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Harrison (GB 2 370 383 A), discloses a method for establishing a data connection between a peripheral device and a mobile device, comprising: receiving, by the mobile device, an indication from the peripheral device for user approval of the data connection, and prompting, by the mobile device, for a user .
Furthermore, claims 1-10 have been analyzed under 35 U.S.C. 101; they inherently involve actual hardware (a mobile device and a peripheral device), and are not directed to commercial interactions or another kind of abstract idea, and are therefore patent-eligible under 35 U.S.C. 101. 

Claims 11-15 are rejected for Double Patenting, but recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Harrison (GB 2 370 383 A), discloses a method for establishing a data connection between a peripheral device and a mobile device, comprising: receiving an indication redirecting user approval of the data connection from the peripheral device to a device which may be a mobile device, and prompting for a user input in response to receiving the indication (Figures 1 and 3; column 9, line 10, through column 10, line 10); and determining whether to establish the data connection based on the user input (Figure 3; column 9, line 10, through column 10, line 10).  Harrison does not expressly disclose a non-transitory computer readable medium storing computer readable instructions that, when executed by a processor, implement .  
However, Harrison discloses that the determining is performed by the peripheral device, not by the mobile device, and no prior art of record adequately discloses or suggests in relevant context that the determining is performed by the mobile device.
Furthermore, claims 11-15 have been analyzed under 35 U.S.C. 101; they inherently involve actual hardware (a mobile device and a peripheral device), and are not directed to commercial interactions or another kind of abstract idea, and are therefore patent-eligible under 35 U.S.C. 101.
.     
Claims 16-20 are rejected for Double Patenting, but recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Harrison (GB 2 370 383 A), discloses a mobile device for establishing a data connection with a peripheral device comprising: a processor (Figure 1; page 7, line 28, through page 8, line 2).  Harrison does not expressly disclose a memory device, but it is well known for computers or computerized devices to have memories storing instructions or software.  Harrison discloses causing the mobile device to: receive an indication from the peripheral device for user approval of the data connection; and prompt a user of the mobile device a user input in response .
Furthermore, claims 1-10 have been analyzed under 35 U.S.C. 101; they inherently involve actual hardware (a mobile device and a peripheral device), and are not directed to commercial interactions or another kind of abstract idea, and are therefore patent-eligible under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 24, 2021